Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 13, 2019

The Court of Appeals hereby passes the following order:

A20D0049. GIOVONNTE MADDOX v. THE STATE.

      In 2011, Giovonnte Maddox pled guilty to one count of armed robbery, two
counts of aggravated assault, and one count of kidnapping. It does not appear that
Maddox’s conviction has been the subject of a direct appeal. In June 2019, Maddox
filed a “supplemental out-of-time appeal motion,” in which he requested leave to file
an out-of-time appeal. The trial court denied Maddox’s request on June 19, 2019, and
Maddox filed this application for discretionary appeal on August 23, 2019. We lack
jurisdiction because the application is untimely.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). This filing
deadline is jurisdictional, and this Court is unable to accept an untimely application.
See Crosson v. Conway, 291 Ga. 220, 220-221 (1) (728 SE2d 617) (2012). The denial
of a motion for out-of-time appeal is directly appealable when the criminal conviction
at issue has not been the subject of direct appeal. See Simmons v. State, 276 Ga. 525,
525 n. 2 (579 SE2d 735) (2003).
      Ordinarily, when a party applies for discretionary review of a directly
appealable order, we grant the application under OCGA § 5-6-35 (j). However, to fall
within this general rule the application must be filed within 30 days of entry of the
order or judgment to be appealed. See OCGA § 5-6-35 (d), (j). Here, Maddox filed
his application 65 days after the trial court’s order was entered.
      Accordingly, the application is untimely and is hereby DISMISSED for lack
of jurisdiction.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     09/13/2019
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.